FILED

UNITED STATES DISTRICT COURT JUL 1 7 2017

FOR THE DISTRICT OF COLUMBIA C|erk U S D|st ' 1
1 - . rlc

Courts for the Dist laiBankruptcy

Steven Deon Turner Jr., ) f c of Co|umb'a
)
Petitioner, )
)

v ) Civil Action No. l7-l209 (UNA)

)
)
Paul A. Bacigalupo et al., )
)
Respondents. )

MEMORANDUM OPINION

Petitioner, a California state prisoner proceeding pro se, has filed a “Civil Complaint in
the Form of a Habeas Corpus Demand for Jury Trial.” Despite the improper conflation of
actions, petitioner is essentially challenging his state convictions See People v. Turner, No.
B2599l6, 2016 WL 67356, at *l (Cal. Ct. App. Jan. 5, 2016) (affirming convictions for shooting
at an occupied motor vehicle, possession of` a firearm by a felon, possession of ammunition, and
resisting a peace officer). Such a challenge is the province of habeas corpus, Which is codified at
28 U.S.C. §§ 2241-2255. A district court may grant a Writ of habeas corpus only “within [its]
respective jurisdiction[,]” id. § 2241, which is “Where the prisoner both is physically present in
the court’s territorial jurisdiction and is detained or held in custody Within that jurisdiction,”
Harris v. Unil‘ed States, 148 F. Supp. 3d l (D.D.C. 2015) (quoting U.S. ex rel. Rua’ick v. Laird,
412 F.2d l6, 20 (2d Cir. 1969)).

The habeas statute authorizes federal court review of state convictions under 28 U.S.C.
§ 2254 after the exhaustion of available state remedies See id. §2254(b)(l), Thereafter, “an
application for a Writ of habeas corpus [ ] made by a person in custody under the judgment and

sentence of a State court . . . may be filed in the district court for the district Wherein such person

is in custody or in the district court for the district within which the State court was held which
convicted and sentenced [petitioner] and each of such district courts shall have concurrent
jurisdiction to entertain the application.” 28 U.S.C. § 224l(d). Petitioner has no recourse in this

Court; therefore, this case will be dismissed A separate Order accompanies this Memorandum

ZLM

DATE: July[g , 2017 United afes District Judge

Opinion.